Black, J.
This is an appeal by the appellant, Timothy Dorsey, pursuant to G.L. c. 90C, § 3(A) from a finding of “responsible” for two civil motor vehicle infractions by a judge of the Taunton Division.
The appellate record discloses that the appellant, Timothy Dorsey, was issued a non-criminal motor vehicle citation on September 9, 1986, by a patrolman of the Raynham Police Department. Apparently, the appellant requested a Clerk-Magistrate’s hearing before issuance of a civil complaint. The hearing was scheduled for October 8, 1986, but the appellant did not appear. The Clerk-Magistrate directed that a civil action be commenced. The appellant contacted the Clerk-Magistrate and stated that he had forgotten the date of hearing and requested a new hearing. A new hearing was set for October 27, 1986, at which time the Clerk-Magistrate found the appellant “responsible” on the charge of having no license in his possession, but not responsible for passing on the right. Both the defendant and the Commonwealth appealed. A hearing before a judge assigned to the Taunton Division was held on November 6,1986. The judge found the appellant “responsible” on both of the alleged violations and assessed fines.1 The appellant appealed to this court the findings of “responsible” by the trial judge.
Clearly, G.L. C. 90C, § 3(A) provides that “either party” may appeal the decision of the Clerk-Magistrate to a justice, .. .“who shall hear the case de novo”, so that the trial judge had jurisdiction over both of the alleged offenses, even though the Clerk-Magistrate had found the appellant not responsible on the passing on the right charge. Therefore, the trial judge’s finding of “responsible” as to both offenses was proper. Based upon the defendant’s oral presentation before this court, and a review of the record, we conclude that no issue of law has been presented. Since G.L. c. 90C, §3(A) provides for appeal from the judge’s decision on a “matter of law” only, the appeal is dismissed.

 The record discloses that a $25.00 fine was imposed for each violation. Since the maximum fine for a G.L.c. 89 offense is $20.00, the total fine should be corrected to read $45.00 rather than $50.00.